DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I per se (i.e., claims 1-15) in the reply filed on 09/02/21 is acknowledged.
Further, applicant's election with traverse of Species I-b (i.e., claims 6-15) in the reply filed on 09/02/21 is acknowledged.  The traversal is on the ground(s) that “Species I-a and Species I-b…are not patentably distinct because independent claim 1…and independent claim 6…are both directed to a metal-oxygen battery that includes: a metallic anode…a carbon-based catholyte…a current collector…and a separator…”.  This is not found persuasive because the embodiment I-b (i.e., claims 6-15) represents a distinct and mutually exclusive species which does not necessarily overlap in scope with the species of Species I-a (i.e., claims 1-5). The species being the distinct catholyte materials (i.e., graphite/graphene: 0-30 wt %; amorphous carbon/crystalline carbon: less than 50 %; the current collector and the electrolyte composition). Applicant's attention is particularly directed to MPEP 809.02(a) which indicates how to identify species by illustrative figures, examples, mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. The requirement is still deemed proper and is therefore made FINAL.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/19 was considered by the examiner.
Drawings
The drawings were received on 11/19/19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “A High Rate Rechargeable Li-Air Flow Battery” by Chen et al (heretofore “Chen et al”) in view of the publication WO 2017/021840 (herein called WO’840).
As to claims 6 and 10-12:
Chen et al disclose that it is known in the art to make a metal-oxygen battery (see EXPERIMENTAL) comprising a Li-metal foil as the metallic anode; a catholyte slurry in contact with the metallic anode comprising an electrolyte, a carbon-based composition/material including carbon nanofoam and carbon fiber/paper; a current collector component (i.e., any one of the copper mesh, the aluminum laminated polymer, the stainless steel spring, the glass sheet, the lithium ion conducting glass-ceramic membrane) in contact with the catholyte slurry (i.e., electrolyte flow/aqueous electrolyte) and a separator (see EXPERIMENTAL). In this case, the disclosure of Chen et al discusses the concept of a Li-oxygen battery or at least using oxygen in a closed-Li metal-battery (see EXPERIMENTAL). Thus, the teachings of Chen et al are sufficient to satisfy applicant’s broadly claimed metal-oxygen battery. 

    PNG
    media_image1.png
    321
    880
    media_image1.png
    Greyscale

As to claim 8-9:
	Chen et al disclose a current collector component, i.e., any one of the copper mesh, the aluminum laminated polymer, the stainless steel spring, the glass sheet, the lithium ion conducting glass-ceramic membrane (see EXPERIMENTAL). Since the present claims fail to define the specific structure and material composition of the current collector, it is deemed that the foregoing components can act as applicant’s broadly claimed and structurally-materially undefined current collector. 
As to claim 13:
	Chen et al disclose the use of LiPF6 salt (see EXPERIMENTAL). 
As to claim 15:
Chen et al disclose the use of a carbonate-based solvent material, i.e., ethylene carbonate or dimethyl carbonate (see EXPERIMENTAL).
Chen et al disclose a metal-oxygen/air battery according to the foregoing description. However, the preceding prior art does not expressly disclose the carbon composition comprising the specific combination of amorphous carbon and crystalline carbon.
 As to claims 6-7:
In this respect, WO’840 discloses that it is known in the art to make a semi-solid flow Li/O2 battery (Abstract; Title) comprising a catholyte slurry comprising a carbon (carbonaceous) composition including amorphous carbon and crystalline carbon such as carbon, SuperP carbon, carbon blacks, mesoporous carbons, activated carbons, nanostructured carbons such as graphene and mixture thereof which are present in the catholyte in the amount of 2-20 wt % (paragraph bridging pages 11-12 and page 12, lines 1-8). 
Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “A High Rate Rechargeable Li-Air Flow Battery” by Chen et al (heretofore “Chen et al”) in view of the publication WO 2017/021840 (herein called WO’840) as applied to claim 13 above, and further in view of either: (a) Zheng et al 2015/0125763, and/or (b) Kim et al 2018/0183102.
Chen et al and WO’840 are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding prior art does not expressly disclose the specific metal halide redox mediator. 

(a) Zheng et al disclose that it is known in the art to make metal-air/oxygen batteries (Abstract; 0007) including or using LiCl or LiBr in or as part of the electrolyte (thus, also acting as the metal halide redox mediator) (0010; CLAIM 10); and/or 
(b) Kim et al disclose that it is known in the art to make a lithium air/oxygen battery (Abstract; 0008-0009) including or using LiCl or LiI in or as part of the electrolyte (thus, also acting as the metal halide redox mediator) (0058; CLAIM 3). Accordingly, in both instances (i.e., Zheng et al and Kim et al) products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the metal halide redox mediator), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific metal halide redox mediator of either Zhen et al or Kim et al in the electrolyte composition of Chen et al and WO’840, as instantly combined, because the prior art (i.e., Zhen et al or Kim et al) teach that the specifically disclosed metal halide redox mediator/electrolyte materials assist in improving the cycleability of Li-air/oxygen batteries by effectively accelerating the oxygen reduction process and reducing recharge overvoltage as the poor reversibility of Li-air/oxygen batteries is due to the formation of solid oxide discharge products which are difficult to reduce and decompose into Li-ions and oxygen within the electrolyte’s stable potential. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727